275 F.2d 735
Application of STANDARD OIL COMPANY.
Patent Appeal No. 6492.
United States Court of Customs and Patent Appeals.
March 8, 1960.

Leland L. Chapman, Cleveland, Ohio (Martin T. Fisher, Washington, D. C., of counsel), for appellant.
Clarence W. Moore, Washington, D. C., for the Commissioner of Patents.
Before WORLEY, Chief Judge, and RICH, MARTIN, and SMITH, Judges, and Judge WILLIAM H. KIRKPATRICK.1
KIRKPATRICK, Judge.


1
In this case the appeal is from the refusal of the Commissioner to register a service mark for the words "Guaranteed Radiator Protection." The services described in the application are "inspecting for leaks the cooling system of internal combustion engines, that is, the radiator, water pump, motor block, and radiator and heater hose, adjusting the freezing point of the fluid contained in said cooling system to a temperature well below that encountered in the winter season, and maintaining said freezing point during the winter season."


2
In In re Standard Oil Co., 275 F.2d 945, 47 CCPA ___, this court affirmed the refusal of the Commissioner to register the words "Guaranteed Starting" as a service mark for servicing motor vehicles to facilitate their starting in cold weather and arranging for payment of expenses of starting them in case they later on failed to start. The principles discussed in that opinion are fully applicable to the present case, and we do not consider that the differences between the words and services involved in the two cases make it necessary or useful to add to or repeat what was there said. In this case as in that the words sought to be registered are of such a nature that they convey to the customer information as to the services offered rather than identify and distinguish the services of the applicant from those of others.


3
The decision of the Commissioner is affirmed.



Notes:


1
 United States Senior Judge for the Eastern District of Pennsylvania, designated to participatein place of Judge O'Connell, pursuant to provisions of Section 294(d), Title 28 United States Code.